Citation Nr: 0113875	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-02 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for anxiety neurosis with 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from April 1969 to January 1971 
and from March 1975 to March 1977.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board notes that, in the May 2001 informal hearing 
presentation, the veteran's representative raised a claim for 
a total disability rating based upon individual 
unemployability due to service-connected disability (TDIU).  
Under the circumstances of this case, and recognizing that 
the mental disorder is currently the veteran's only 
compensable service-connected disability, the Board notes 
that the TDIU claim may be intertwined with the increased 
rating claim.  The TDIU matter is referred to the RO for 
appropriate development and adjudication.

The veteran claims the current manifestations of his service-
connected anxiety neurosis with headaches are more severe 
than are represented by the presently assigned 30 percent 
disability rating.  The Board notes that VA has long 
recognized that the Department has a duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000).  
This duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Precedential caselaw of the United States 
Court of Appeals for Veterans Claims has confirmed this 
obligation over the years.  See Green v. Derwinski, 1 
Vet.App. 121 (1991); Lineberger v. Brown, 5 Vet.App. 367, 369 
(1993); Waddell v. Brown, 5 Vet.App. 454, 456 (1993); see 
also 38 C.F.R. § 3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  See generally Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  
This change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000). See also Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

As discussed below, there is uncertainty as to the veteran's 
psychiatric diagnosis (or diagnoses), and whether disorders 
other than anxiety are implicated in his degree of 
disability.

VA medical records associated with the claims file indicate 
that VA hospitalized the veteran in March 1998 and diagnosed 
major depressive disorder with dysthymia.  His Global 
Assessment of Functioning (GAF) score at that time was 55.  
GAF is a scale reflecting the  "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF 
score of 55 denotes moderate to serious social and 
occupational impairment.

When last examined by VA, in October 1998, Axis I diagnoses 
included depressive disorder, not other otherwise specified, 
manifested by a history of chronic depressed mood with some 
associated neurovegetative symptoms and some social 
withdrawal in the face of substance abuse and alcohol and 
cocaine abuse in remission.  At Axis II, the diagnosis was 
personality disorder, not otherwise specified.  A GAF score 
of 60 was assigned, which represents moderate social and 
occupational impairment.

However, in May 1999, the veteran filed a claim for an 
increased rating and said that VA recently hospitalized him 
for his psychiatric condition.  The May 1999 VA discharge 
summary indicates that he was hospitalized due to suicidal 
ideation.  The medical record reflects an Axis I diagnosis of 
major depressive disorder and, at Axis II, the diagnosis was 
significant antisocial personality traits.  The veteran's GAF 
score at admission was 20 (denoting some danger of hurting 
self or others or gross impairment in communication) and, at 
discharge, the score was 40 (denoting some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood).  It is unclear to the Board whether the 
veteran's currently diagnosed major depressive disorder is 
etiologically related to his service-connected anxiety 
neurosis with headaches, and a VA examiner has not been 
requested to reconcile the veteran's widely divergent GAF 
scores.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified as amended at 38 U.S. § 5103A).

Further, a February 2000 VA outpatient record reflects the 
veteran's complaints of headaches once a day in the morning 
and noted his increased blood pressure, but a recent a VA 
neurologic examination report is not of record.  Id.

Moreover, at his March 2000 personal hearing at the RO, the 
veteran testified that his service-connected condition had 
worsened recently, as evidenced by the increased medication 
dosage prescribed in December 1999 by his treating VA 
psychiatrist.  He was compliant with taking the medication 
and said it helped reduce his impulsive behavior.  He 
complained of panic attacks, anger and irritability, violent 
mood swings with homicidal thoughts, social isolation, and 
problems with authority.  He described having headaches three 
to four times a week with visual changes.  The veteran has 
not been afforded an examination in conjunction with his new 
claim, and the Board believes he should undergo a VA 
psychiatric examination to ascertain the current 
manifestations of his service-connected psychiatric 
disability.  Id.  See Gregory v. Brown, 8 Vet.App. 563 (1996) 
(Under the provisions of 38 U.S.C.A. § 5107(a) (West 1991), 
when a veteran alleges that the severity of his service-
connected disorder has become worse since his last medical 
evaluation, the duty to assist includes the provision of a 
new examination.)  See also VCAA, supra.  Therefore, this 
claim must be remanded so that the current severity of the 
veteran's service-connected psychiatric disability can be 
ascertained.

In addition, at his hearing, the veteran reported that he had 
recently begun receiving Social Security Administration (SSA) 
disability benefits, in part because of his psychiatric 
disability.  A review of the file reveals that a copy of the 
July 1999 SSA award decision is of record, but the records 
considered by the SSA in reaching its determination are not 
of record.  Significantly, the veteran said that, in May 1999 
(shortly before VA hospitalized him), he underwent 
psychiatric evaluation in conjunction with his SSA claim.  
The Court has held that, where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, there is a duty to acquire 
a copy of the decision granting SSA disability benefits, and 
the supporting medical documents on which the decision was 
based.  See Baker v. West, 11 Vet.App. 163 (1998) and Hayes 
v. Brown, 9 Vet.App. 67 (1996).  Further, the Court recently 
concluded, in the case of Tetro v. Gober, 14 Vet.App. 110 
(2000), that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.

Accordingly, this case is REMANDED for the following action:

1. The veteran should be requested to provide 
the names, addresses and approximate dates 
of treatment for all health care providers 
who may possess additional records 
pertinent to his claim since January 2000.  
When the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all indicated records and 
associate them with the claims file.

2. The RO should contact the Social Security 
Administration and request copies of all 
medical records considered in connection 
with the decision granting the veteran's 
claim for disability benefits, and 
associate them with this file.

3. Then, the RO should arrange for VA 
psychiatric and neurologic examinations of 
the veteran to determine the extent of the 
service-connected anxiety neurosis with 
headaches.  The examiners should indicate, 
with respect to each of the psychiatric 
and neurologic symptoms identified under 
the current schedular criteria for rating 
mental disorders, whether such symptom is 
a manifestation of the veteran's service-
connected anxiety neurosis with headaches.  
The neurologic examiner is requested to 
obtain a detailed medical history 
regarding the veteran's headaches, to 
include the frequency and severity of the 
headaches, the level of prescribed 
medication and any complications 
associated with such medication.  To the 
extent possible, the manifestations of the 
service-connected anxiety neurosis with 
headaches should be distinguished from 
those of any other mental disorder found 
to be present by the psychiatric examiner.  
The psychiatric examiner is requested to 
comment on the relationship, if any, 
between the veteran's service-connected 
anxiety neurosis with headaches and the 
recent diagnoses of major depressive 
disorder.  The psychiatric examiner is 
specifically requested to include in the 
diagnostic formulation an Axis V 
diagnosis, including a score on the Global 
Assessment of Functioning scale, and an 
explanation of what the assigned score 
represents.  All indicated studies should 
be performed, and the rationale for all 
opinions expressed should be provided.  
The claims folder, to include this Remand, 
should be made available to the examiners 
for review prior to the examinations.

4. The RO should then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

5. If any determination is unfavorable to the 
appellant, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since July 2000.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


